Title: To John Adams from Jonathan Trumbull, 25 March 1776
From: Trumbull, Jonathan
To: Adams, John,Wythe, George


     
      Gentlemen
      Lebanon 25th March 1776
     
     Two accounts of loss by hostilities committed by the Ministerial Navy, which came to hand since my last, are enclosed.
     I do most sincerely congratulate you on General Washington’s success—And on the shameful retreat of our Enemies from Boston—Which demand our humble admiration and praise of the supream Director of all Events, for His marvellous interposition for our help.
     Tyranny and oppression have a natural tendency to move the Colonists, to a seporation from Great Britain. Nothing else could induce them to an Event so distant from their thoughts or designs. Burning and destroying our Towns, robbing our property, trampling on and profaning places dedicated to divine Worship and Service, and cruel treatment of the persons so unhappy as to fall into their hands, are injuries of the first magnitude. The prisoners in our custody meet generous entertainment. Is it not time the law of retalliation should take place? Every subtile art, as well as Arms are used against us. May God prevent their Operations, and turn their counsels to foolishness—preserve and increase the union of His American people, grant them Wisdom, and guide their public Councils.
     
      I am, with great Esteem and Regard Gentlemen Your most obedient humble Servant.
      Jonth; Trumbull
     
    